NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                EMERALD M.,
                                  Appellant,

                                        v.

             DEPARTMENT OF CHILD SAFETY, E.H., N.H.,
                          Appellees.

                             No. 1 CA-JV 20-0090
                                FILED 10-6-2020


           Appeal from the Superior Court in Yavapai County
                        No. P1300JD201800059
                The Honorable Anna C. Young, Judge

                                  AFFIRMED


                                   COUNSEL

Robert D. Rosanelli Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Cathleen E. Fuller
Counsel for Appellee
                        EMERALD M. v. DCS, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge D. Steven Williams joined.


W E I N Z W E I G, Judge:

¶1           Emerald M. (“Mother”) appeals from the juvenile court’s
order finding her children dependent and terminating her parental rights.
We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            This case concerns Mother’s parental rights to E.H., born in
2018, and N.H., born in 2019. Mother has four children in all, including S.T.,
born in 2010, and T.T., born in 2012.1

¶3             The Department of Child Safety (“DCS”) learned of domestic
violence between Mother and Father in July 2018 and deemed the reports
credible. DCS determined that Mother abused alcohol, was too tired or
impaired to care for the children, locked the children in their room, and
physically and verbally fought with Father. DCS petitioned the juvenile
court to find E.H., S.T. and T.T. dependent. N.H. was not yet born. Mother
did not contest that she was unable to meet the children’s basic needs,
abused alcohol and became violent. All three children were adjudicated
dependent. The court dismissed the dependency petitions for S.T. and T.T.,
who were placed with their biological father.

¶4           E.H.’s dependency moved forward. Mother was compliant
with random urinalysis testing and completed outpatient substance abuse
treatment, individual counseling, anger management classes, parent-skills
training and domestic violence counseling. She continued, however, to
deflect responsibility for her children’s predicament or the dependency
generally.

¶5          N.H. was born in June 2019. DCS secured temporary custody
of N.H. and petitioned to have him found dependent on grounds that
Mother’s home was unsafe, and she was unable to care for a newborn.

1      Father’s parental rights to E.H. and N.H. have also been terminated.
He is not party to this appeal.


                                      2
                         EMERALD M. v. DCS, et al.
                           Decision of the Court

Around five months later, the court returned E.H. and N.H. to Mother and
Father, dismissing the dependency and noting the parents had “remedied
the circumstances that caused the children to come into care.” Later that
day, Mother and Father had a loud party on their front lawn and neighbors
called police, warning that children were heard crying inside the house.
Mother and Father appeared “heavily intoxicated.” Father was arrested for
disorderly conduct.

¶6            DCS petitioned the court to simultaneously adjudicate N.H.
and E.H. dependent and terminate Mother’s parental rights on statutory
grounds of neglect and substance abuse. For E.H. alone, DCS added
statutory grounds of prior removal and 15 months out-of-home placement.
A combined dependency and severance trial was held in February 2020.
Mother testified, admitting she drank before the incident, but downplayed
her involvement in the altercation. She also pointed to her recent efforts to
remove Father from the home and her renewed participation in substance
abuse rehabilitation. The DCS case manager testified to concerns during
the first dependency that Mother was “simply going through the motions”
and “checking . . . the boxes.” She opined that Mother cannot “control her
impulses or stop using substances” without oversight. A psychologist also
testified who evaluated Mother during the first dependency. After learning
about the last incident, he called it “fruitless” to offer Mother more services
and expressed doubts about whether Mother could ever safely parent
again.

¶7            The court adjudicated both children dependent, terminating
the parental rights of Mother and Father on various statutory grounds,
including neglect, substance abuse, 15 months out-of-home placement and
prior removal. Mother timely appeals. We have jurisdiction. See A.R.S
§§ 8-235(A), 12-2101(A).

                                 DISCUSSION

¶8             Mother first contends the juvenile court erroneously found
E.H. and N.H. dependent. The later termination order, however, mooted
the earlier dependency finding, see Rita J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz.
512, 515, ¶ 10 (App. 2000), and Mother points to no irregularities in the
dependency proceeding.

¶9            Turning to the termination order, Mother contests each
ground for termination of her parental rights. To terminate Mother’s
parental rights, the juvenile court must find clear and convincing evidence
to support at least one statutory ground in A.R.S. § 8-533(B), and that



                                        3
                         EMERALD M. v. DCS, et al.
                           Decision of the Court

termination is in the child’s best interests by a preponderance of the
evidence. Jeffrey P. v. Dep’t of Child Safety, 239 Ariz. 212, 213, ¶ 5 (App. 2016).
We will affirm a termination order unless it is clearly erroneous and accept
the court’s factual findings unless no reasonable evidence supports them.
Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002).

¶10             Parental rights may be terminated on grounds of chronic
substance abuse upon proof that (1) parents have a “history of chronic
abuse of dangerous drugs [or] controlled substances,” which (2) makes
them “unable to discharge parental responsibilities,” and (3) “there are
reasonable grounds to believe that the condition will continue for a
prolonged indeterminate period.” A.R.S. § 8-533(B)(3). “Chronic substance
abuse is long-lasting but not necessarily constant substance abuse.” Jennifer
S. v. Dep’t of Child Safety, 240 Ariz. 282, 287, ¶ 17 (App. 2016).

¶11           Mother contends the superior court erroneously terminated
her parental rights on substance abuse grounds because the court had
dismissed the earlier dependency action and found that Mother “remedied
the circumstances that caused the children to come into care.” The court’s
earlier finding, however, predated the later incident, which precipitated
and supported the termination findings.

¶12           Mother also challenges various factual findings. She argues
the juvenile court received “no evidence” that her consumption of alcohol
“prevents her from discharging [her] parental responsibilities at any time,
including the present or the future.” Yet Mother admitted her history of
alcohol abuse, domestic violence and child neglect. And the psychologist
confirmed that Mother’s substance abuse issues remain unresolved,
pointing to Mother’s prompt return to alcohol after dismissal of the first
dependency.

¶13            Mother also questions the juvenile court’s factual findings for
the November 2019 incident, including her level of intoxication. But we do
not reweigh the evidence, Alma S. v. Dep’t of Child Safety, 245 Ariz. 146, 151,
¶ 18 (2018), and reasonable evidence supports the court’s findings. Supra
¶ 6. Therefore, we affirm on statutory grounds of substance abuse and need
not reach any other grounds. See Jesus M., 203 Ariz. at 280, ¶ 3 (court may
affirm if reasonable evidence supports at least one termination ground).

¶14           The record also supports the juvenile court’s finding that
termination of Mother’s parental rights was in the best interests of E.H. and
N.H. Termination is in a child’s best interests if the child “would derive an
affirmative benefit from termination or incur a detriment by continuing in



                                        4
                         EMERALD M. v. DCS, et al.
                           Decision of the Court

the relationship.” Ariz. Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 6
(App. 2004). The juvenile court found both children are adoptable and
succeeding in their current placement. See Audra T. v. Ariz. Dep’t of Econ.
Sec., 194 Ariz. 376, 377, ¶ 5 (App. 1998).

                               CONCLUSION

¶15           For those reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5